          Case 2:20-cr-00098-MTL Document 20 Filed 04/30/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-20-00098-001-PHX-MTL
10                 Plaintiff,                         ORDER
11   v.
12   Michael Kim Caperton, II,
13                 Defendant.
14
15           Before the Court is Defendant Michael Kim Caperton, II’s Motion to Reopen
16   Detention Hearing. (Doc. 15.)

17           The justification for Mr. Caperton’s Motion is the present COVID-19 pandemic.
18   He is concerned that the disease may spread at the CoreCivic facility in which he is

19   housed and that he may contract the disease. Beyond providing generalized concerns, Mr.

20   Caperton’s Motion does not provide specific reasons why he would be at greater risk due
21   to his particular health circumstances. Nor does he explain why he thinks this facility
22   would put him at greater risk as opposed to the Crossroads facility that is suggested in his

23   Motion.

24           In its opposition brief, the United States provides extensive detail concerning the

25   measures in place to protect inmates at this facility. See Doc. 18 at pp. 10-11. Given this,

26   there is no evidence to show that Mr. Caperton would be at greater risk of contracting the
27   disease at the CoreCivic facility than at Crossroads. The United States further explains
28   that, in findings made by Magistrate Judge Burns, Mr. Caperton poses a danger to the
       Case 2:20-cr-00098-MTL Document 20 Filed 04/30/20 Page 2 of 2



 1   community and his release from the CoreCivic facility increases his risk of flight. Id. at
 2   pp. 2-4, 11-13.
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Motion to Reopen Detention Hearing, (Doc.
 5   15), is DENIED.
 6          No excludable delay shall result from the entry of this order.
 7          Dated this 30th day of April, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
